This is a conviction for violating the local option law, the penalty fixed at a fine of $25 and twenty days in jail.
Bill number 1 shows that, over appellant's objections, the State introduced the following testimony: That defendant McKinley had three packages of whisky in the office of the Pacific Express Company, at Sulphur Springs, on January 24, 1904. Appellant's objection being that the same was immaterial, irrelevant and prejudicial to the rights of defendant. Objections that testimony is immaterial and irrelevant are too general to be considered by this court, unless the same would be immaterial and irrelevant for any purpose, which cannot be said to be true in this instance. Nor do we see in what way it was prejudicial to the rights of defendant. The fact that defendant had whisky in the express office, although it may have been the day before or the day after the complaint charged the sale, would not render the testimony inadmissible, though under some circumstances might go to its weight. The proof in this case shows that appellant assisted Morlander in selling whisky to prosecuting witness; and that they secured it from the express office.
The next bill complains of the following portion of the court's charge: "All persons are principals who are guilty of acting together in the commission of an offense. If, therefore, the jury should believe from the evidence beyond a reasonable doubt that one Frank Morlander, on or about the time alleged in the bill of information, had whisky consigned to him in the express office C.O.D., and that the defendant acted together with said Frank Morlander in getting Paris Prim to assist in paying out said whisky, and while so acting received from Paris Prim money, in payment for said whisky, and that upon payment thereof by said Paris Prim, then he would be guilty and you should so find," etc. Appellant's exception to this charge is that, it is not warranted nor supported by the evidence, and would be prejudicial to the rights of defendant in said cause. We do not think these objections are well taken. The charge seems to be an apt presentation of the law applicable to the facts of this case. The charge of the court, considered as a whole, is a correct exposition of the law. Appellant's special charges in so far as applicable were covered by the main charge of the court, and there was no error in refusing them. No error appearing in the record, the judgment is affirmed.
Affirmed. *Page 224